DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
No found prior art of record teaches or fairly suggests the specific combination of claime limitations recited in independent claims 1, 5 and 6.

USPN 2013/0230211 to Tanabiki et al. discloses a system for estimating pose of an imaged person using skeleton joints and likelihood of the skeleton matching the estimated poses using a sort of joint position dictionary (see Figs. 30 and 45), but Tanabiki does not disclose the specific features of a second discriminator associating each of features of the person included in distance information, with a 10second range indicating a range of direction that the body of the person has possibility of facing …, acquire distance information of the target person, 20determine a second range corresponding to the distance information of the target person, based on the second discriminator and a feature in the distance information, determine a direction that a body of the target person is facing, based on the first range and the second range, 25and recognize a skeleton of the target person, based on the determined direction and the joint position dictionary. 

USPN 2013/0195330 to Kim et al. discloses a skeletal structure pose estimation and teaches the use of 3D depth information (see Figs. 1, 6, 7  and paragraphs [0059]-[0061], but a first discriminator 5associating each of features of a person included in image information, with a first range indicating a range of direction that a body of the person has possibility of facing; a second discriminator associating each of features of the person included in distance information, with a 10second range indicating a range of direction that the body of the person has possibility of facing; and a joint position dictionary associating directions that the body of the person faces, with joint positions of the person; and a processor coupled to the memory and configured to:  15acquire image information of a target person, determine a first range corresponding to the image information of the target person, based on the first discriminator and a feature in the image information, acquire distance information of the target person, 20determine a second range corresponding to the distance information of the target person, based on the second discriminator and a feature in the distance information, determine a direction that a body of the target person is facing, based on the first range and the second range, 25and recognize a skeleton of the target person, based on the determined direction and the joint position dictionary.

Additional relevant prior art is cited in the attached PTO-892 form. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669